Citation Nr: 0804738	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1974 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
April 2005.

The issue of entitlement to service connection for a 
psychiatric disability on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 1986 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability; the veteran did not file a notice of appeal.

2.  In March 2002, the veteran filed a claim to reopen her 
service connection claim for an acquired psychiatric 
disability.

3.  Evidence received since the March 1986 Board decision 
addresses the salient issue of the etiology of the veteran's 
current psychiatric disability. 


CONCLUSIONS OF LAW

1.  The March 1986 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he or she is expected to provide, as well as the 
information and evidence VA will seek to obtain on his or her 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
Sanders 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for a psychiatric 
disorder, as required by Kent v. Nicholson.  However, in 
light of the Board's reopening of the veteran's service 
connection claim based on a finding that new and material 
evidence was submitted, the Board finds that further VCAA 
notice is not required because the full benefit sought by the 
veteran as to this issue of having her claim reopened is 
granted in the instant decision. 

Analysis

By way of a March 1986 decision, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disability because the  evidence did not 
show that the veteran's current psychiatric disability was 
related to her active duty service or manifested within one 
year of discharge from active duty service.  The veteran was 
notified of that determination and informed of appellate 
rights and procedures that same month.  However, the veteran 
did not file a notice of appeal to initiate an appeal from 
the March 1986 decision.  The March 1986 Board decision 
therefore became final.  38 U.S.C.A. § 7104(b).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the March 1986 Board 
decision consisted of limited service medical records and 
post-service VA treatment records.  The VA treatment records 
showed that the veteran had a diagnosis of schizophrenia in 
1981. The claim was denied for lack of evidence etiologically 
relating the veteran's current schizophrenia to her active 
duty service or evidence showing manifestation of 
schizophrenia within one year of her discharge from active 
duty service in 1977.   Evidence received since the March 
1986 Board decision includes additional service medical 
records and VA treatment records, including a June 2007 VA 
examination report which addresses the likelihood of an 
etiological relationship between the veteran's current 
acquired psychiatric disability and her active duty service. 
The Board finds this examination report is both new and 
material as it addresses the salient issue of whether or not 
the veteran's current acquired psychiatric disability is 
etiologically related to her active duty service.  
Accordingly, the claim for entitlement to service connection 
for an acquired psychiatric disability has been reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
acquired psychiatric disability, to include schizophrenia.


REMAND

Initially the Board notes that 38 C.F.R. § 19.31 dictates 
that the agency of original jurisdiction will furnish a 
veteran a Supplemental Statement of the Case when the agency 
of original jurisdiction receives additional pertinent 
evidence after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board.  In the instant case, there is 
no Supplemental Statement of the Case of record, and the 
Statement of the Case was issued in April 2004.  Subsequent 
to this date, the RO received additional medical evidence, 
including a June 2007 VA medical examination report, at some 
point prior to the July 30, 2007 certification of the appeal 
to the Board.  The record demonstrates that the veteran's 
representative submitted a waiver of RO review of this 
evidence in August 2007; however, the regulations mandate 
that a Supplemental Statement of the Case will be issued in 
these instances and make no provision for waiver of RO 
review.  As such, this matter must be remanded for the RO to 
review the record, including all evidence received since the 
April 2004 Statement of the Case, and issue an appropriate 
Supplemental Statement of the Case.

Additionally, the record reflects that the veteran may be 
receiving Social Security Administration (SSA) disability 
benefits based on her psychiatric disabilities.  
Unfortunately, the records from such disability benefits have 
not been associated with the veteran's claims file.  The 
Board notes that VA has a duty to obtain SSA records when 
they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the 
AMC/RO should review the record, to 
include all evidence received since the 
April 2004 Statement of the Case, and 
readjudicate the claim.  If the 
benefits sought remain denied, the 
veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


